June 29, 2009


Ms. Christina Hawkins
PO Box 831491
Richardson, TX 75083
Mr. Kyle Corey
3508 Watercrest Ct.
Dallas, TX 75234

RE:   Case Number:  09-0480
      Court of Appeals Number:  05-09-00121-CV
      Trial Court Number:  DF-98-15998

Style:      IN THE INTEREST OF C.H.C. A CHILD

Dear Counsel:

      Today the Supreme Court of Texas denied the Motion to Stay Appeal  and
issued the enclosed abatement order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |